Citation Nr: 0838522	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-22 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from February 1969 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen claim of 
entitlement to service connection for post traumatic stress 
disorder.  

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in July 2008. A 
transcript of the hearing is associated with the veteran's 
claims folders.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  An April 2003 rating decision denied entitlement to 
service connection for PTSD.  In absence of a timely appeal, 
that decision is final.

2.  The evidence submitted since the April 2003 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for PTSD, and raises a reasonable possibility of 
substantiating that claim.



CONCLUSION OF LAW

The April 2003 rating decision is final.  New and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. §§ 
5103, 5103A, 5108, 7105 (West 2002 & Supp 2008); 38 C.F.R. §§ 
3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
VCAA

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in May 2004 and March 
2006 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA provided adequate notice of how disability ratings 
and effective dates are assigned.  The veteran was adequately 
informed of the specific basis for the prior denial of his 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claim 
was readjudicated in a June 2006 supplemental statement of 
the case. 

While the appellant may not have received full notice prior 
to the initial decision, after he was provided pertinent 
notice the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated in a June 2006 supplemental statement of 
the case.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication, and the evidence of record rebuts any 
suggestion that the appellant was prejudiced by VA's timing 
of the notice.  Hence, the case is ready for adjudication.



New and Material Evidence

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed. 38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam). The Board is required to 
give consideration to all of the evidence received since the 
April 2003 rating decision in light of the totality of the 
record. Hickson v. West, 12 Vet. App. 247, 251 (1999).

The veteran was originally denied entitlement to service 
connection for PTSD in an April 2003 rating decision.  The 
veteran did not appeal this decision within one year, and 
this decision is final.  He was denied entitlement to service 
connection because he did not have competent evidence of a 
verifiable stressor nor did he have a diagnosis of PTSD.  
Therefore, for evidence to be new and material, a current 
diagnosis of PTSD; or, a verifiable in-service stressor must 
be shown.

A November 2006 VA psychiatric opinion diagnosed PTSD which 
was a  result of his military service.  

At a Travel Board hearing in July 2008 the veteran recounted 
his previously reported stressors.  He then testified to a 
new stressor which was a serious automobile accident in 1973.  
He testified that he was driving and his daughter who was 9 
to 12 months old was killed.  He noted that, "---she would 
have been about 36 this December."  He could not remember 
the month of the accident but thought it was in the summer.  
He apparently then produced evidence indicating that the 
automobile accident actually occurred in December 1973.  The 
veteran could not remember the hospital or the exact location 
where the accident occurred. Neither, could he remember 
whether they were on leave or on a weekend trip at the time.  

In addition the veteran submitted a new stressor statement in 
July 2008 dated the same day as the Travel Board hearing.  
This statement noted that while on leave and driving from Ft. 
Sill, Oklahoma to Colorado Spring, Colorado, the veteran had 
a car accident in which his daughter who was approximately 9-
12 months old was seriously injured when a coat hanger 
penetrated her skull. The veteran added:

Note: see attached: Police Dept & Pueblo 
County Sherriff's Dept Form 21-4142 S 

The Board notes the absence of any attached Police Dept or 
Pueblo County Sherriff's Dept reports.

The Board also received two letters dated in August 2008. The 
first was from his daughter noting the aforementioned 
accident occurred in 1973 when she was between 4 and 6 months 
old.  She noted that she had incurred a life threatening 
injury at that time including a blood clot on the brain, 
several fractures, and a broken collarbone.  Her father took 
emergency leave to remain with her while she recovered.  This 
letter was accompanied by a similar letter from the veteran's 
ex-wife.

This new evidence shows the presence of a current diagnosis 
of PTSD for the first time.  In addition the veteran has 
submitted new stressors statement, and letters which may be 
verified.  This additional information meets the criteria for 
new and material evidence.  Thus, the claim of entitlement to 
service connection for PTSD is reopened.

ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for post-traumatic 
stress disorder. The appeal is granted to this extent.


REMAND

The Board finds that an attempt to verify the claimed 
stressor must be made, as there is detailed information of 
the time and the place of the alleged vehicular accident.  
See Travel Board hearing transcript, pp. 8-11.  The Board 
finds that VA has an obligation to attempt to obtain a 
complete accident report; associated hospital records in 
particular for his seriously injured daughter; and, any 
associated military personnel and medical treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and request that 
they provide a complete copy of the 
appellant's service personnel records.

2.  The RO should contact the veteran and 
allow him the opportunity to provide any 
additional information regarding the 
December 1973 motor vehicle accident, 
including the location of the accident 
and the hospital records for the veteran, 
his wife, and particularly his injured 
daughter.  


3.  The RO should contact the Pueblo 
Police Department and the Pueblo County 
Sherriff's Department and request any 
existing information and accident report 
related to the December 1973 automobile 
accident noted to be contained in a 
Police Dept, or Pueblo County Sherriff's 
Dept Form 21-4142 S.  In addition the RO 
should obtain copies of the December 1973 
hospital records for the veteran, his 
wife, and particularly his injured 
daughter.

4.  Should the December 1973 motor 
vehicle accident be verified, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist.  The 
examiner must review the entire claims 
file, this remand, and any evidence 
obtained by this remand in conjunction 
with the examination.  All studies or 
tests deemed necessary should be 
conducted.  Should post traumatic stress 
disorder be diagnosed, the examiner 
should indicate whether it is at least as 
likely as not, i.e., (50 percent or 
greater probability), that post traumatic 
stress disorder is related to the alleged 
motor vehicle accident.  

In responding to this question, the 
examiner should provide a rationale for 
all opinions, including addressing 
evidence in the claims file and the use 
of sound medical principles.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any ordered VA examination, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  The RO is to make a determination 
based on the law and regulations in 
effect at the time of the decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


